Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered August 8, 1990, which granted defendant’s motion pursuant to CPLR 4404 (a) to the extent of directing a new trial on the issue of damages, unless *371plaintiff stipulated to a reduction of the verdict from $1.5 million to $250,000, unanimously affirmed, without costs.
Contrary to the defendant’s argument, the record demonstrates that plaintiff has a viable cause of action against it for negligently withholding news of the death of her son for approximately 18 months, thereby depriving plaintiff of her right to take possession of the body for a proper burial (see, Finn v City of New York, 70 Misc 2d 947, revd on damages only 76 Misc 2d 388; see also, Lott v State of New York, 32 Misc 2d 296).
We decline to disturb the trial court’s post-trial reduction of the jury verdict, from $1.5 million to $250,000, for mental anguish and mental suffering endured over this 18-month period as the amount does not deviate materially from what would be reasonable compensation (CPLR 5501 [c]). Concur— Murphy, P. J., Carro, Wallach and Asch, JJ.